Citation Nr: 9900595	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  96-10 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
left leg venous stasis ulcer, including below-the-knee 
amputation.

2.  Entitlement to a temporary total rating pursuant to the 
provisions of 38 C.F.R. § 4.29 (1998), based on Department of 
Veterans Affairs (VA) hospital treatment in excess of 21 days 
for service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
February 1946.  This decision addresses the question of 
entitlement to direct service connection for a left leg 
venous stasis ulcer.  Any potential entitlement to benefits 
pursuant to 38 U.S.C.A. § 1151 is beyond the scope of this 
appeal. 


CONTENTIONS OF APPELLANT ON APPEAL

The veteran's argument is that the Regional Office (RO) 
committed error in denying entitlement to service connection 
for the residuals of a left leg venous stasis ulcer, 
including below-the-knee amputation, in that such disability 
had its origin during the veteran's period of active military 
service.  More specifically, it is contended that, while in 
service, the veteran sustained trauma to his left lower 
extremity, resulting in the development of a venous stasis 
ulcer, and eventually requiring amputation below the knee.  
It is further contended that, during the period from August 
to December 1994 (a period in excess of 21 days), the veteran 
was hospitalized at a VA medical facility for treatment of 
the aforementioned left leg venous stasis ulcer.  


DECISION OF THE BOARD

The Board of Veterans' Appeals (Board), in accordance with 
the provisions of 38 U.S.C.A. § 7104 (West 1991 & Supp. 
1998), has reviewed and considered all of the evidence and 
material of record in the veteran's claims file.  Based on 
its review of the relevant evidence in this matter, and for 
the following reasons and bases, it is the decision of the 
Board that the veteran's claims for service connection for 
the residuals of a left leg venous stasis ulcer, including 
below-the-knee amputation, and a temporary total rating 
pursuant to the provisions of 38 C.F.R. § 4.29 (1998) are 
without support in the record.


FINDINGS OF FACT

1.  The claim for service connection for the residuals of a 
left leg venous stasis ulcer, including below-the-knee 
amputation, is not supported by cognizable evidence showing 
that the disability was present in service, or is otherwise 
of service origin.  

2.  The veteran was not hospitalized in excess of 21 days for 
a service-connected disability.


CONCLUSIONS OF LAW

1.  The claim for service connection for the residuals of a 
venous stasis ulcer, including below-the-knee amputation is 
not well grounded.  38 U.S.C.A. § 5107.

2.  A temporary total rating based on VA hospital treatment 
in excess of 21 days for service-connected disability is not 
warranted.  38 C.F.R. § 4.29 (1998).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As to the issue of service connection for residuals of a left 
leg venous stasis ulcer, and, by implication, benefits 
pursuant to the provisions of 38 C.F.R. § 4.29 (1998), the 
threshold question which must be resolved is whether the 
veteran's claims are well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A well-grounded claim is a 
plausible claim, meaning a claim that appears to be 
meritorious.  See Murphy, 1 Vet. App. 81.  A mere allegation 
that a disability is service connected is not sufficient; the 
veteran must submit evidence in support of his claim which 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The 2nd and 3rd elements of 
this equation may also be satisfied under 38 C.F.R. 
§ 3.303(b) (1998), by (a) evidence that a condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  See 38 C.F.R. § 3.303(b) 
(1998); Savage v. Gober, 10 Vet. App. 488 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumptive period and (ii) present manifestations of the 
same chronic disease.  Ibid.  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998).  Regarding the veteran's claim for a total 
disability rating pursuant to the provisions of 38 C.F.R. 
§ 4.29 (1998), such a (100 percent) rating may be assigned 
without regard to other provisions of the rating schedule 
when it is established that a service-connected disability 
has required hospital treatment in a Department of Veterans 
Affairs (VA) or an approved hospital for a period in excess 
of 21 days or hospital observation at Department of Veterans 
Affairs expense for a service-connected disability for a 
period in excess of 21 days.  Notwithstanding that a hospital 
admission was for disability not connected with service, if 
during such hospitalization, hospital treatment for a 
service-connected disability is instituted and continued for 
a period in excess of 21 days, the increase to a total rating 
will be granted from the first day of such treatment.  
38 C.F.R. § 4.29 (1998).  

In the present case, available service medical records are 
entirely negative for history, complaints, or abnormal 
findings indicative of the presence of a left leg venous 
stasis ulcer.  At the time of the veteran's service 
separation examination in February 1946, his skin was 
described as within normal limits.  Examination of the 
veteran's extremities, while significant for the presence of 
pes planus, was, as noted above, entirely negative for 
evidence of a left leg venous stasis ulcer.  VA general 
medical examinations conducted in 1978 and 1980 were likewise 
negative for the presence of any such ulcer.  The earliest 
clinical indication of the presence of a venous stasis ulcer 
of the veteran's left leg is revealed by a VA record of 
hospitalization dated in 1993, more than 27 years following 
the veteran's discharge from service, at which time there was 
noted the presence of a persistent ulcer on the veteran's 
left leg which had been present for the past year.  

The Board acknowledges that, as a result of the veteran's 
left leg venous stasis ulcer, he has (in December 1995) 
undergone a below-the-knee amputation of his left leg.  
However, as noted above, in order for a claim to be well 
grounded, there must be competent evidence not only of 
current disability, but also of a nexus between some 
inservice injury or disease and that disability.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).  Notwithstanding the 
veteran's current below-the-knee amputation, the only 
evidence which the veteran has submitted which supports a 
finding of a nexus to service of his left leg venous stasis 
ulcer is his own testimony.  Evidence of such a nexus, 
however, cannot be provided by lay testimony, because "lay 
persons are not competent to offer medical opinions."  
Grottveit, supra; see also Meyer v. Brown, 9 Vet. App. 425 
(1996); Edenfield v. Brown, 8 Vet. App. 384 (1995) (en banc); 
Grivois v. Brown, 6 Vet. App. 136 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, the veteran has 
failed to provide evidence of continuity of symptomatology 
under 38 C.F.R. § 3.303(b) (1998).  See Savage, 10 Vet. 
App. at 498.  His statements, in and of themselves, are 
insufficient to relate his current symptomatology to his 
prior symptoms, or to his period of service.  See Savage, 
supra.  Based upon a full review of the pertinent evidence of 
record, the Board is unable to conclude that the veteran's 
current residuals of a left leg venous stasis ulcer, 
including amputation, first persuasively documented many 
years following service discharge, were present in service, 
or are otherwise of service origin.  Under such 
circumstances, his claim for service connection is not well 
grounded, and must be denied.  

Turning to the issue of entitlement to a temporary total 
rating pursuant to the provisions of 38 C.F.R. § 4.29 (1998), 
the Board concedes that, during the period from August 29 to 
September 2, 1994, the veteran was, in fact, hospitalized at 
a VA medical facility.  However, a review of pertinent 
records reveals that the veteran's hospitalization was 
occasioned primarily by need for a replacement of a split-
thickness skin graft for his left venous stasis ulcer.  
Additional diagnoses noted during the veteran's 
hospitalization were a history of hypertension and peripheral 
vascular disease, as well as "trauma."

At the time of the veteran's hospitalization, service 
connection was in effect only for the residuals of a sprained 
right ankle and flatfeet, each evaluated as noncompensably 
disabling.  At no time during the veteran's hospitalization, 
or currently, has service connection been in effect for a 
left leg venous stasis ulcer, or complications arising 
therefrom.  Inasmuch as benefits pursuant to the provisions 
of 38 C.F.R. § 4.29 require that the veteran be hospitalized 
not only for a period in excess of 21 days, but also for a 
service-connected disability, his claim is without legal 
merit, and must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

In reaching the above determinations, the Board has given due 
consideration to the veteran's testimony given at the time of 
an RO hearing in March 1997, and at a subsequent hearing 
before the undersigned in September 1998.  Certain statements 
of the veteran's accredited representative notwithstanding, 
there currently exists no evidence that a portion of the 
veteran's service medical records are "unavailable," thereby 
activating a "heightened" duty to assist the veteran in 
obtaining those records.  See O'Hare v. Derwinski, 
1 Vet. App. 365 (1991). 

ORDER

Entitlement to service connection for a left leg venous 
stasis ulcer is denied.

Entitlement to a temporary total rating pursuant to the 
provisions of 38 C.F.R. § 4.29 based on Department of 
Veterans Affairs (VA) hospital treatment in excess of 21 days 
for service-connected disability is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
